390 U.S. 457 (1968)
REED ENTERPRISES ET AL.
v.
CLARK, ATTORNEY GENERAL, ET AL.
No. 1092.
Supreme Court of United States.
Decided March 25, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
Stanley Fleishman, David Rein and Sam Rosenwein for appellants.
Solicitor General Griswold, Assistant Attorney General Vinson and Philip R. Monahan for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted and the case set for oral argument.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.